Scott, J.,
delivered the opinion of the Court.
Shrever, et al, were commissioners appointed to survey and mark out a State road from Brunswick, in- Chariton county, to Chillicothe, in Livingston county, and to Trenton, in Grundy county. Sess. Acts 1843, page 351-2. After performing the services required of them by law, they applied to the county court of Livingston county, to audit and allow her portion of the expense of the survey. The county court refused to audit and allow the account of the commissioners, and they applied to the circuit court for a mandamus to the county court o Livingston county, by motion founded on a petition, which was over*196ruled. From the order overruling the motion, the commissioners appealed to this court.
This is not a case for an appeal, or writ of error. The People, on the relation of Dikeman & Martin, vs. The President and Trustees of Brooklyn, 13 Wendall, 130. In cases of this kind, when an application is made for a mandamus, a writ should go, although the court may think the party not entitled to the relief he seeks ; and when an answer is made, and a demurrer is put into it, the propriety of the proceeding is determined by the court below, and its judgment thereon may be reversed in this court. There is no final judgment here within the meaning of the statute, allowing appeals and writs of error.
Appeal dismissed.